     Case 3:20-cv-02345-WHO Document 196 Filed 01/15/21 Page 1 of 5



 1   Beth Wilkinson (pro hac vice)
     James Rosenthal (pro hac vice)
 2   Rakesh Kilaru (pro hac vice)
 3   J.J. Snidow (pro hac vice)
     WILKINSON STEKLOFF LLP
 4   2001 M Street, N.W., 10th Floor
     Washington, D.C. 20036
 5   Telephone: (202) 847-4000
     Facsimile: (202) 847-4005
 6   Email: bwilkinson@wilkinsonstekloff.com
 7           jrosenthal@wilkinsonstekloff.com
             rkilaru@wilkinsonstekloff.com
 8           jsnidow@wilkinsonstekloff.com

 9   Moira Penza (pro hac vice)
     WILKINSON STEKLOFF LLP
10
     130 West 42nd Street, 24th Floor
11   New York, NY 10036
     Telephone: (212) 294-8914
12   Facsimile: (202) 847-4005
     Email: mpenza@wilkinsonstekloff.com
13
     Rahul Hari (SBN CA 313528)
14
     WILKINSON STEKLOFF LLP
15   11601 Wilshire Boulevard, Suite 600
     Los Angeles, CA 90025
16   Telephone: (424) 291-9655
     Facsimile: (202) 847-4005
17   Email: rhari@wilkinsonstekloff.com
18   Counsel for Defendants Altria Group, Inc. and
     Altria Enterprises LLC
19

20                               UNITED STATES DISTRICT COURT
21                           NORTHERN DISTRICT OF CALIFORNIA
22

23   IN RE: JUUL LABS, INC.                          Case No. 3:20-cv-02345-WHO
     ANTITRUST LITIGATION
24                                                   JOINT STIPULATION AND
                                                     [PROPOSED] ORDER TO EXTEND
25                                                   PAGE LIMITS FOR BRIEFING AND
     This Document Relates to:                       PERMIT FILING OF A
26                                                   CONSOLIDATED MOTION TO
     ALL ACTIONS                                     DISMISS
27
                                                     Hon. William H. Orrick
28
                                                          JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                         EXTEND PAGE LIMITS FOR BRIEFING AND PERMIT
                                                         FILING OF A CONSOLIDATED MOTION TO DISMISS
      Case 3:20-cv-02345-WHO Document 196 Filed 01/15/21 Page 2 of 5



 1          The undersigned parties jointly stipulate and agree, subject to the Court’s approval, to an
 2   extension of the page limit for the opening brief in support of the Motion to Dismiss on behalf of
 3
     Altria Group, Inc. and Altria Enterprises LLC. (“the Altria Defendants”) and state as follows:
 4
            WHEREAS, under the current briefing schedule, the Altria Defendants’ Motion to
 5
     Dismiss (“Altria’s Motion to Dismiss”) is due January 15, 2021;
 6

 7          WHEREAS, in the interest of efficiency, the Altria Defendants should be permitted to file

 8   a single motion arguing for dismissal of the Consolidated Class Action Complaints filed by the

 9   Direct Purchaser Plaintiffs, Indirect Purchaser Plaintiffs, and Indirect Reseller Plaintiffs
10
     (collectively, the “Antitrust Plaintiffs”), see ECF Nos. 131, 133, 134.
11
            WHEREAS, the volume, scope and nature of the allegations and claims in the
12
     Consolidated Class Action Complaints filed by the Antitrust Plaintiffs, see ECF Nos. 131, 133,
13
     134, and the arguments likely to be raised in support of and in opposition to the Altria
14

15   Defendants’ Motion to Dismiss require additional pages beyond the ordinary page limit.

16          IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that:
17              1. The Altria Defendants shall be permitted to file a single Motion to Dismiss in
18
     response to the Consolidated Class Action Complaints filed by the Antitrust Plaintiffs;
19
                2. The Altria Defendants shall be permitted to file an opening brief of no more than
20
     50 pages in support of that motion;
21

22              3. The Altria Defendants and the Antitrust Plaintiffs will meet and confer regarding

23   the commensurate number of pages for and any consolidation of the Antitrust Plaintiffs’

24   opposition briefs after Antitrust Plaintiffs have had an opportunity to receive and assess the
25   forthcoming motions; and
26
                4. The Altria Defendants and Antitrust Plaintiffs will also meet and confer regarding
27
     any potential enlargements to the Altria Defendants’ reply brief.
28
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                        2        EXTEND PAGE LIMITS FOR BRIEFING AND PERMIT
                                                                 FILING OF A CONSOLIDATED MOTION TO DISMISS
      Case 3:20-cv-02345-WHO Document 196 Filed 01/15/21 Page 3 of 5



 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     Date: January 15, 2021
 5

 6

 7
                                              HONORABLE WILLIAM H. ORRICK
 8                                            United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  JOINT STIPULATION AND [PROPOSED] ORDER TO
                                          3      EXTEND PAGE LIMITS FOR BRIEFING AND PERMIT
                                                 FILING OF A CONSOLIDATED MOTION TO DISMISS
     Case 3:20-cv-02345-WHO Document 196 Filed 01/15/21 Page 4 of 5



 1   Dated: January 13, 2020                             Respectfully submitted,
 2
     By:          /s/ Joseph R. Saveri                   By:           /s/ Beth Wilkinson
 3                   Joseph R. Saveri                                     Beth Wilkinson
 4   Joseph R. Saveri (State Bar No. 130064)             Beth Wilkinson (pro hac vice)
     Steven N. Williams (State Bar No. 175489)           James Rosenthal (pro hac vice)
 5   Katharine L. Malone (State Bar No. 290884)          Rakesh Kilaru (pro hac vice)
                                                         J.J. Snidow (pro hac vice)
 6   Christopher K.L. Young (State Bar No. 318371)       WILKINSON STEKLOFF LLP
     Kyle P. Quackenbush (State Bar No.322401)           2001 M Street, N.W., 10th Floor
 7   Anupama K. Reddy (State Bar No. 324873)             Washington, D.C. 20036
     JOSEPH SAVERI LAW FIRM, INC.                        Telephone: (202) 847-4000
 8   601 California Street, Suite 1000                   Facsimile: (202) 847-4005
     San Francisco, California 94108                     Email: bwilkinson@wilkinsonstekloff.com
 9   Telephone: (415) 500-6800                                    jrosenthal@wilkinsonstekloff.com
     Facsimile: (415) 395-9940                                    rkilaru@wilkinsonstekloff.com
10   Email: jsaveri@saverilawfirm.com                             jsnidow@wilkinsonstekloff.com
            swilliams@saverilawfirm.com
11                                                       Moira Penza (pro hac vice)
            kmalone@saverilawfirm.com                    WILKINSON STEKLOFF LLP
12          cyoung@saverilawfirm.com                     130 West 42nd Street, 24th Floor
            kquackenbush@saverilawfirm.com               New York, NY 10036
13          areddy@saverilawfirm.com                     Telephone: (212) 294-8914
                                                         Facsimile: (202) 847-4005
14   Interim Lead Counsel for Direct Purchaser           Email: mpenza@wilkinsonstekloff.com
     Plaintiffs
15                                                       Rahul Hari (SBN CA 313528)
                                                         WILKINSON STEKLOFF LLP
16   By:          /s/ Robin F. Zwerling                  11601 Wilshire Boulevard, Suite 600
                     Robin F. Zwerling                   Los Angeles, CA 90025
17                                                       Telephone: (424) 291-9655
     Robin F. Zwerling (admitted pro hac vice)           Facsimile: (202) 847-4005
18                                                       Email: rhari@wilkinsonstekloff.com
     Susan Salvetti (pro hace vice pending)
19   Fred T. Isquith, Sr. (admitted pro hac vice)        Counsel for Defendants Altria Group, Inc.
     Fred T. Isquith, Jr. (admitted pro hac vice)        and
20   ZWERLING, SCHACHTER &                               Altria Enterprises LLC
     ZWERLING, LLP
21   41 Madison Avenue
22   New York, NY 10010
     Telephone: (212) 223-3900
23   Facsimile: (212) 371-5969
     Email: rzerling@zsz.com
24          ftisquith@zsz.com
            fisquith@zsz.com
25

26   Interim Lead Counsel for
     Indirect Purchaser Plaintiffs
27

28
                                                                JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                     4         EXTEND PAGE LIMITS FOR BRIEFING AND PERMIT
                                                               FILING OF A CONSOLIDATED MOTION TO DISMISS
      Case 3:20-cv-02345-WHO Document 196 Filed 01/15/21 Page 5 of 5



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Beth Wilkinson, attest that
 3
     concurrence in the filing of this document has been obtained.
 4

 5
     Dated: January 13, 2021
 6

 7                                                        WILKINSON STEKLOFF LLP

 8                                                        By:             /s/ Beth Wilkinson
                                                                             Beth Wilkinson
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                 JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                      5         EXTEND PAGE LIMITS FOR BRIEFING AND PERMIT
                                                                FILING OF A CONSOLIDATED MOTION TO DISMISS
